Staley, Jr., J. (dissenting).
Defendant was convicted of the crime of murder in the second degree for the brutal death of a two- and one-half-year-old baby as a result of defendant’s beating the child to death on February 11, 1979. As a result of a police investigation, a warrant for the arrest of defendant was issued on February 11, 1979, and defendant was taken into custody. Defendant was transported to a New York State Police substation where he was advised of his rights. Defendant said he didn’t require an attorney and would answer questions. Thereafter he gave a written statement of his involvement in the murder. After a Huntley hearing, the court denied defendant’s motion to suppress his statement as evidence. The record does not contain any evidence of the ground or statement upon which the warrant of arrest was issued. I am well aware of the holding of the Court of Appeals in People v Samuels (49 NY2d 218, 221), wherein it is stated: "By *1015statute a criminal action now commences with the filing of an accusatory instrument (GPL 1.20, subd 17), which includes a felony complaint (CPL 1.20, subds 1, 8). Thus in this case the defendant’s right to counsel attached when the felony complaint was filed and the arrest warrant issued”. It was also held that a waiver of counsel could only be waived in the presence of defendant’s attorney. Although the record herein does not contain any statement of a felony complaint, there is probably a presumption that such complaint did exist since a warrant of arrest was issued. In People v Cunningham (49 NY2d 203), defendant requested to consult with an attorney and thereafter attempted to waive his right to counsel, which the court determined he could not do. In the Samuels case, defendant testified at the Huntley hearing that he had continually asked for an attorney and his mother testified that defendant telephoned her and asked her to contact a lawyer to represent him. Defendant here has 13 prior criminal convictions and was, therefore, in a position to know his rights and assert them if he so desired. Under the circumstances, I am of the opinion that the ruling of the Court of Appeals in People v Bodie (16 NY2d 275, 279) should control where the court stated: "On the issue of waiver, this court may consider the defendant’s previous experience with the law, e.g., his conviction for possession of a hypodermic needle (brought out at the Huntley hearing) as probative of what he understood the question 'do you care for counsel’ to mean. The fact that he said 'No’, coupled with the prior conviction, indicates that he understood the full import of the officer’s statement, and that he knowingly waived his right to counsel. It is important to note in this case that it does not involve an ignorant defendant who has not had any previous contact with the law.” (Cf. People v Hobson, 39 NY2d 479, 491.) Under the circumstances here, when such a heinous crime has been committed and knowingly acknowledged, the ruling of People v Samuels (supra) lends itself to a less strict interpretation to the effect that justice should prevail and the conviction should be affirmed.